914 F.2d 1491Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Luther LOWE, Jr., Plaintiff-Appellant,v.John J. ANCELLOTTI, Department of Corrections, Nathan A.Rice, Dr. Wright, Sampson County Sheriff's Department,Sheriff Fann, Leonard Thagard, Duke University MedicalCenter, Donald Serafin, Ellen Beatty, Defendants-Appellees.
No. 90-6590.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 27, 1990.Rehearing and Rehearing In Banc Denied Oct. 22, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-85-1015-CRT)
Luther Lowe, Jr., appellant pro se.
Allan R. Gitter, Womble, Carlyle, Sandridge & Rice, Winston-Salem, N.C., Jacob Leonard Safron, Deputy Attorney General, Raleigh, N.C., E.C. Bryson, Jr., Newsom, Graham, Hedrick, Bryson & Kennon, Durham, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Luther Lowe, Jr. appeals from the district court's order which denied his motion for recusal and to vacate a summary judgment order in favor of defendants in his 42 U.S.C. Sec. 1983 action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lowe v. Ancellotti, CA-85-1015-CRT (E.D.N.C. April 27, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.